Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with David Burns on 05/13/2022 to amend the claims as following.

1. 	A radar presence detection system configured to detect oscillations within a building, the radar detection system comprising: 
an accelerometer attached to the building and configured to detect structural vibration waves; 
a radar configured to transmit a monitoring wave and receive a reflected wave; and 
a processing unit configured to receive a reflected wave signal from the radar indicative of the reflected wave, and a vibration wave signal indicative of the structural vibration wave, the processing unit including a filter, an adaptive filter and a detector, wherein the filter is configured to receive a first signal indicative of the reflected wave signal and output a filtered reflected wave signal spanning a frequency range indicative of an oscillation within the building, and the adaptive filter being configured to receive a second signal indicative of the structural vibration wave signal and output a focused vibration signal spanning the frequency range for the cancellation of vibration noise, and wherein the detector is configured to receive a third signal indicative of at least the filtered reflected wave signal and output an oscillation signal indicative of at least the detection of the oscillation[.];
wherein the processing unit is a vital sign processing unit, the filtered reflected wave signal is a vital sign reflected wave signal, and the oscillation is a vital sign; 
wherein the vital sign processing unit includes a first analog-to-digital converter configured to receive the reflected wave signal and output a digitized reflected wave signal as the first signal;
wherein the vital sign processing unit includes a second analog-to-digital converter configured to receive the vibration wave signal and output a digitized vibration signal as the second signal, and
wherein the adaptive filter is configured to cancel a broad band of vibration frequencies within the frequency range; and 
wherein the vital sign processing unit includes a summation module configured to receive the vital sign reflected wave signal and the focused vibration signal, subtract the focused vibration signal from the vital sign reflected wave signal, and output a corrected vital sign signal received by the detector.

2. 	(Cancelled). 
4. 	(cancelled). 
5. 	(Cancelled). 

6. 	(Currently Amended) The radar presence detection system set forth in claim [5] 1, wherein the filtered reflected wave signal is a vital sign reflected wave signal, and wherein the vital sign processing unit includes a summation module configured to receive the vital sign reflected 9WO 2018/129294PCT/US2018/012556 wave signal and the focused vibration signal, subtract the focused vibration signal from the vital sign reflected wave signal, and output a corrected vital sign signal received by the detector.

7.	(cancelled).

8. 	(Currently Amended)The radar presence detection system set forth in claim [7] 1, wherein the adaptive filter includes a plurality of taps with a sufficient number of taps so that a full wave at a minimum respiration frequency is accommodated.
[End Amendment].


Reason(s) For Allowance
1.	Claims 1, 3, 6 and 8-20 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims 1, and 16, Carneza et al (US 2017/0282828) teaches a radar presence detection system configured to detect oscillations within a building (abstract teaches radar sensing occupancy in a vehicle but not building. Sensing occupancy in a building is well-known), the radar detection system comprising: an accelerometer attached to the building and configured to detect structural vibration waves (Fig. 1 teaches accelerometer); a radar configured to transmit a monitoring wave and receive a reflected wave (Fig. 1, radar sensor); and a processing unit configured to receive a reflected wave signal from the radar indicative of the reflected wave, and a vibration wave signal indicative of the structural vibration wave (paragraph 0006-0010 teaches processing circuitry and one sensor configured to receive a reflected signal indicative of vibration), the processing unit including a filter, an adaptive filter and a detector, wherein the filter is configured to receive a first signal indicative of the reflected wave signal and output a filtered reflected wave signal spanning a frequency range indicative of an oscillation within the building (0011-0012 teaches filtering out exterior influences), and the adaptive filter being configured to receive a second signal indicative of the structural vibration wave signal and output a focused vibration signal spanning the frequency range for the cancellation of vibration noise, and wherein the detector is configured to receive a third signal indicative of at least the filtered reflected wave signal and output an oscillation signal indicative of at least the detection of the oscillation (0007-0012 teaches information regarding vibration or motion….will help to filter) and outputting results). 

But, Carneza nor any other prior art of record teaches wherein the processing unit is a vital sign processing unit, the filtered reflected wave signal is a vital sign reflected wave signal, and the oscillation is a vital sign; wherein the vital sign processing unit includes a first analog-to-digital converter configured to receive the reflected wave signal and output a digitized reflected wave signal as the first signal; wherein the vital sign processing unit includes a second analog-to-digital converter configured to receive the vibration wave signal and output a digitized vibration signal as the second signal, and wherein the adaptive filter is configured to cancel a broad band of vibration frequencies within the frequency range; and wherein the vital sign processing unit includes a summation module configured to receive the vital sign reflected wave signal and the focused vibration signal, subtract the focused vibration signal from the vital sign reflected wave signal, and output a corrected vital sign signal received by the detector.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685